Judgment, Supreme Court, Bronx County (Richard Lee Price, J), rendered November 13, 2009, convicting defendant, after a nonjury trial, of attempted assault in the third degree, and sentencing him to 15 days’ community service, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. The evidence supported the inference that defendant intended to cause physical injury, which was the natural consequence of his acts, regardless of whether he simultaneously intended to avoid being arrested.
The court properly denied defendant’s motion to suppress a statement. We likewise find no basis for disturbing the court’s credibility determinations. In any event, any error in admitting this statement was harmless (see People v Crimmins, 36 NY2d 230 [1975]) because it had little or no bearing on the charge of which defendant was convicted. Concur — Tom, J.E, Mazzarelli, Saxe and Moskowitz, JJ.